DETAIL ACTION
	Claims 2-19 and 29 are allowed in this Office Action (Re-number 1-19).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Douglas W. Meier (Reg. # 65,727) on August 10, 2022.
The application has been amended as follows:
Claims 2, 11 and 29 are amended.

AMENDMENTS TO THE CLAIM
1.	(Canceled)
2.	(Currently Amended)  A method of operating a computing device comprising:
receiving, from a mobile device, content preference information of a user of the mobile device;
determining predicted content for the user from the content preference information and a distribution curve including location of a file of the predicted content in a multilevel file structure, wherein searchable content at higher levels of the multilevel file structure have a greater probability of access than searchable content at lower levels of the multilevel file structure;
examining network conditions or performance issues of the computing device or the mobile device for early loading of content or exclusion of searches;
prefetching the predicted content such that the predicted content is available for immediate transfer to the mobile device;
determining non-useful content and removing the non-useful content from the predicted content;
transferring a portion of the predicted content to the mobile device prior to the predicted content being selected by the user; and
in response to a selection of the predicted content by the user, transferring a remaining portion of the predicted content to the mobile device.
3.	(Previously Presented)  The method of claim 2, wherein the content preference information comprises a content access history of the user of the mobile device.
4.	(Previously Presented)  The method of claim 3, wherein determining predicted content further includes identifying a trend based on the content access history.
5.	(Previously Presented)  The method of claim 2, wherein the content preference information comprises a user profile stored on the mobile device.
6.	(Previously Presented)  The method of claim 5, wherein the user profile includes user-selected preferences.
7.	(Previously Presented)  The method of claim 5, wherein the user profile includes technical capabilities of the mobile device.
8.	(Previously Presented)  The method of claim 5, wherein the user profile includes a user’s search history.
9.	(Previously Presented)  The method of claim 2, wherein the portion of the predicted content is a beginning portion of the predicted content.
10.	(Previously Presented)  The method of claim 2, wherein the portion of the predicted content is in a format capable of immediate playback on the mobile device.
11.	(Currently Amended)  A  computing device comprising:
a processor and a memory operable for:
receiving, from a mobile device, content preference information of a user of the mobile device;
determining predicted content for the user from the content preference information and a distribution curve including location of a file of the predicted content in a multilevel file structure, wherein searchable content at higher levels of the multilevel file structure have a greater probability of access than searchable content at lower levels of the multilevel file structure;
examining network conditions or performance issues of the computing device or the mobile device for early loading of content or exclusion of searches;
prefetching the predicted content such that the predicted content is available for immediate transfer to the mobile device;
determining non-useful content and removing the non-useful content from the predicted content;
transferring a portion of the predicted content to the mobile device prior to the predicted content being selected by the user; and
in response to a selection of the predicted content by the user, transferring a remaining portion of the predicted content to the mobile device.
12.	(Previously Presented)  The computing device of claim 11, wherein the content preference information comprises a content access history of the user of the mobile device.
13.	(Previously Presented)  The computing device of claim 12, wherein the processor and memory are operable to determine predicted content by identifying a trend based on the content access history.
14.	(Previously Presented)  The computing device of claim 11, wherein the content preference information comprises a user profile stored on the mobile device.
15.	(Previously Presented)  The computing device of claim 14, wherein the user profile includes user-selected preferences.
16.	(Previously Presented)  The computing device of claim 14, wherein the user profile includes technical capabilities of the mobile device.
17.	(Previously Presented)  The computing device of claim 14, wherein the user profile includes a user’s search history.
18.	(Previously Presented)  The computing device of claim 11, wherein the portion of the predicted content is a beginning portion of the predicted content.
19.	(Previously Presented)  The computing device of claim 11, wherein the portion of the predicted content is in a format capable of immediate playback on the mobile device.
20-28.	(Canceled)
29.	(Currently Amended)  A non-transitory computer-readable storage medium storing instructions to be implemented by a computing device having a processor, wherein the instructions, when executed by the processor, cause the computing device to perform steps comprising:
receiving, from a mobile device, content preference information of a user of the mobile device;
determining predicted content for the user from the content preference information and a distribution curve including location of a file of the predicted content in a multilevel file structure, wherein searchable content at higher levels of the multilevel file structure have a greater probability of access than searchable content at lower levels of the multilevel file structure;
examining network conditions or performance issues of the computing device or the mobile device for early loading of content or exclusion of searches;
prefetching the predicted content such that the predicted content is available for immediate transfer to the mobile device;
determining non-useful content and removing the non-useful content from the predicted content;
transferring a portion of the predicted content to the mobile device prior to the predicted content being selected by the user; and
in response to a selection of the predicted content by the user, transferring a remaining portion of the predicted content to the mobile device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered applicant’s remarks/arguments July 25, 2022 (pages 6-8), regarding the features of claims 2, 11 and 29, the claimed features “determining predicted content for the user from the content preference information and a distribution curve including location of a file of the predicted content in a multilevel file structure, wherein searchable content at higher levels of the multilevel file structure have a greater probability of access than searchable content at lower levels of the multilevel file structure”,  and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
The prior art, Morse et al. (US 2008/0200161) to a system and method are directed towards providing non-requested content to a mobile terminal based on characteristics of, and tracked usage of the mobile terminal to request content through an online portal service, which provides access to content in multiple subject areas. A mobile user profile is created from the characteristics and patterns of the tracked usage. The tracked usage information includes the time, location, frequency at which the content was requested. Based on the mobile user profile information, content related to previously requested content is provided to the mobile terminal upon a trigger that is related to the requested content. The trigger event may include the mobile terminal returning to a location from which certain content was previously requested. The non-requested content may further be based on a related general user profile that indicates usage of an alternate electronic device to access content through the portal..
The prior art, Omi et al. (US 2008/0071764) directed to a method and an apparatus to perform feature similarity mapping. In one embodiment, the method includes mapping a set of data items selected for searching onto a feature similarity matrix (FSM) having a plurality of dimensions (generally ten or more) and a plurality of matrix nodes, each node having a plurality of node weights. Furthermore, each item has a plurality of features and each of the node weights corresponds to a distinct one of the plurality of features. The method may further include positioning data in the FSM, the positions of data corresponding to one or more items having one or more features similar to one or more of the plurality of features of the item..
The prior art, Challener et al. (US 2005/0192814) provides access for multiple users to the Internet, clients (predictors) are selected for identifying Internet content, by their requests, which would be of interest to a larger audience, and then this content is "pushed down" to the caches of an audience of clients. In so selecting content there is a recognition of a shared intellectual direction (e.g. a joint effort) that exists to encourage interest in similar material. This cache "library" is particularly directed to mobile users who work unconnected at times and may lack the time or background to select and pre-load the library..
The prior art, Dunn (US 5,945,987) directed to invention relates to interactive entertainment network systems, such as interactive television (ITV) systems, and to methods for operating such interactive entertainment network systems. 
The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tiffany Thuy Bui/
Examiner, Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153